Appeal from a judgment of the Supreme Court at Special *1031Term (Klein, J.), entered September 3, 1982 in Rensselaer County, which denied petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, to declare valid the designating petition naming petitioner as a candidate for the party position of member of the Rensselaer County Committee of the Democratic Party in the September 23, 1982 primary election. We affirm Special Term’s denial of petitioner’s application to validate the designating petition. While it is true that a member of a county committee need not be a resident of the election district in which he serves (see Matter of De Cesare, 11 AD2d 750), the statute clearly provides that such member must reside in the assembly district containing the election district in which the member is elected (Election Law, § 2-104, subd 1). Since petitioner admittedly does not reside in that assembly district, his petition was properly rejected by the board of elections. We have considered petitioner’s other contentions and find them to be without merit. Judgment affirmed, without costs. Kane, J. P., Main, Mikoll, Weiss and Levine, JJ., concur.